Citation Nr: 0301458	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for residuals of VA treatment on April 
1999 and May 1999.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from July 1965 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In that determination, the 
RO denied the claims of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals of VA 
treatment in April and May 1999, including vascular 
problems, sexual dysfunction, depression, and nerve 
damage.  

In his February 2002 substantive appeal, the appellant 
asked for a hearing before a traveling Member of the 
Board.  Later that month, in a written statement, he 
withdrew that request.  See 38 C.F.R. § 20.702(e) (2002) 
(appellant may withdraw hearing request).  


FINDING OF FACT

The residuals of April and May 1999 VA treatment were not 
the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and was not the result 
of an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for residuals of VA treatment in April 
1999 and May 1999 are not met.  38 U.S.C.A. § 1151 (West 
Supp. 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

In a statement received by VA in September 2000, the 
appellant filed a claim seeking compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of VA treatment in April 
and May 1999.  This claim satisfies the complete-
application requirement of 38 U.S.C.A. § 5102 (West Supp. 
2002) and 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The RO in 
October 2000 requested from the VA Medical Center in 
Biloxi, Mississippi, all medical, surgical, and hospital 
clinical records, and all nurse's notes pertinent to the 
claimed treatment.  By a December 2000 letter, the RO 
informed the appellant that it needed medical evidence of 
his claimed disabilities and information as to any VA and 
non-VA sources of treatment.  The appellant responded in a 
December 2000 statement that he had not received any 
treatment from a non-VA source.  The RO denied the claim 
in an August 2001 rating decision and informed the 
appellant of that action by an August 2001 letter.  In a 
January 2002 statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the 
claim.  There is no indication that additional 
notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  All evidence pertinent to the appeal is of 
record, so there would be no possible benefit to notifying 
the veteran that VA will obtain what it has already 
obtained.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The RO has obtained 
from the VA Medical Center in Biloxi, Mississippi, copies 
of VA hospital and clinical records concerning the April 
and May 1999 treatment, as well as similar records 
covering the months prior to and following that treatment.  
The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the 
benefit sought.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The appellant has not been 
specifically afforded a VA examination because one is not 
necessary; the record includes hospital and clinical 
records discussing the April and May 1999 treatment and 
the appellant's medical condition before and after that 
treatment that are adequate to decide this case.  The 
record contains no competent evidence that the claimed 
disabilities might reasonably be associated with the 
treatment.  There is thus no need for a medical opinion to 
decide the claim.  Id.

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO. 

II.  Analysis

Section 1151 of title 38 of the United States Code was 
amended by Section 422 of Public Law 104-204.  The new 
version of the law is effective with respect to claims 
filed on or after October 1, 1997.  The appellant's claim 
was filed after this date, and thus the current version of 
the law applies.  VAOPGCPREC 40-97.

Under section 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of 
a veteran in the same manner as if such additional 
disability or death were service connected.  A disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran 's willful misconduct and the 
disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West Supp. 2002).

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, 
but, rather, may reach a medical conclusion only on the 
basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

VA hospital records from April to June 1999 indicated that 
the appellant presented to the emergency room on April 16, 
1999, with complaints of a right foot non-swelling ulcer.  
He was treated in surgery with debridement.  In early May 
1999 he complained of vomiting and was evaluated for an 
upper gastrointestinal series with the diagnosis of ileus.  
During the course of this treatment, it was noted that in 
1992 he had a femoral popliteal bypass on the right and 
that March 1999 evaluation showed arterial occlusive 
disease of the right common iliac artery with distal 
collateral reconstitution of the common femoral artery; 
long segmental occlusions of the distal third to the right 
superficial femoral artery with distal collateral 
reconstitution of the tibial perineal trunk demonstrating 
two vessel run-offs; and long segmental occlusions of the 
left popliteal artery with distal collateral 
reconstitution of the proximal segments of the three 
vessel run-offs.  The inferior mesenteric artery was 
presumed occluded.  Subsequent treatment records in March 
and April 1999 identified the appellant as having ischemia 
to the right lower extremity, severe bilateral 
arteriosclerotic peripheral vascular disease of the lower 
extremities consistent with right common iliac occlusion 
and left femoropopliteal occlusive disease, 
atherosclerotic peripheral vascular disease, severe left 
internal carotid artery stenosis of surgical significance, 
and moderate right internal carotid artery stenosis of no 
surgical significance.  

On April 27, 1999, the appellant underwent aorto-bifemoral 
artery bypass without incident or post-operative 
difficulty.  He continued to have a nonhealing right foot 
ulcer with exposed tendons requiring further surgical 
treatment.  On May 3, 1999, he was transferred from 
surgical care to intermediate care, where he was found to 
have postoperative ileus.  On May 7, 1999, he underwent 
exploratory laparotomy that identified and removed several 
small bowel obstructions.  He was transferred back to 
intermediate care on May 12, 1999.   

The records prepared prior to these procedures did not 
indicate any symptoms consistent with sexual dysfunction, 
depression, and nerve damage.  

VA clinical records in September and October 1999 
indicated that the appellant complained of urinary 
hesitancy, inability to obtain an erection, and erections 
without discharge since vascular surgery.  VA clinical 
records in February 2000 noted an impression of erectile 
dysfunction.  VA clinical records in May 2000 showed 
continued moderate to severe arteriosclerotic peripheral 
vascular disease of the lower extremities consistent with 
femoropopliteal occlusive disease of no surgical 
significance.  

VA hospital records in June 2000 revealed diagnoses of 
left internal carotid artery stenosis with ulcerated 
plaque; a left carotid endarterectomy was performed with 
good results.  VA clinical records in June 2000 indicated 
that the appellant was visited by a social worker and a 
chaplain, who discussed with him his financial and family 
circumstances.  VA clinical records in July 2000 noted 
that he screened positive for depression.  

VA clinical records in August 2000 showed that the 
appellant reported he did not get depressed, just down 
about his life situation.  He discussed his problems 
achieving orgasm since a previous surgery, though he could 
not remember which one.  The diagnosis was adjustment 
disorder with depressed mood.  

VA clinical records in September and November 2001 
revealed the appellant's complaints of sexual dysfunction, 
manifested by persistent dry climax and normal though 
short-duration erections.  It was noted that the appellant 
learned that there was no treatment to restore 
ejaculation.  

The appellant claims that his vascular problems arose as a 
result of VA treatment.  The treatment rendered in April 
and May 1999 was in response to lower extremity peripheral 
vascular symptomatology, as opposed to being the predicate 
to those medical problems.  As for his claimed nerve 
damage, nothing in the evidence summarized above indicates 
any findings or complaints of nerve damage.  Therefore, to 
the extent that the appellant alleges vascular problems 
and nerve damage due to VA treatment in April and May 
1999, his claim must fail.  

Nothing in these facts suggests that the appellant's 
adjustment disorder with depressed mood or his 
manifestations of sexual dysfunction arose from the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care or the medical or surgical 
treatment.  The surgeries in April and May 1999 were 
without complication.  Though VA records after these 
surgeries indicated that the appellant had adjustment 
disorder with depression and sexual dysfunction, as he 
claimed, these records failed to link those disorders to 
the April and May 1999 surgeries.  With respect to the 
diagnosis in August 2000 VA clinical records of adjustment 
disorder with depressed mood, it was noted at that time 
that the appellant reported he was simply down about his 
life situation.  Thus, to a treating health care 
professional he linked his mood to general life 
circumstances rather than specifically to the VA treatment 
received in April and May 1999, as he alleges in this 
claim.  As for his claimed sexual dysfunction, the 
appellant first complained of an inability to have an 
erection and erections without discharge in September and 
October 1999 VA clinical records; the examiner noted that 
the appellant claimed these symptoms since vascular 
surgery.  The appellant discussed similar symptoms in 
August 2000 VA clinical records, which were identified as 
being since a previous unspecified surgery.  It appears 
that these notations documented the history of the 
symptomatology as recalled by the appellant, rather than 
an opinion by a health care professional of the etiology 
of those symptoms.  These findings therefore represents 
information simply recorded by a health care professional 
without any additional medical comment that would 
transform it into competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the extent 
that these records based a finding on a recitation by the 
appellant of his own medical history, the information is 
not probative evidence as to the etiology of the claimed 
disorders.  As such, these records are not probative on 
the issue of whether the current sexual dysfunction and 
adjustment disorder with depression are related to the VA 
treatment in April and May 1999.  

There is no suggestion in the record that the appellant's 
sexual dysfunction or adjustment disorder with depression 
was proximately related to carelessness, negligence, lack 
of proper skill, or error in judgment on the part of VA, 
or to a similar instance of fault on the part of VA, in 
furnishing treatment in April and May 1999.  Nor is there 
any evidence to suggest that the proximate cause of the 
claimed disability was an event not reasonably 
foreseeable.  In assessing the credibility and weight of 
all the evidence, the medical evidence outweighs his 
contentions.  See Wilson, 2 Vet. App. at 618.  In light of 
the evidence of record and based on the analysis above, 
the preponderance of the evidence is against the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for residuals of VA treatment in April 
1999 and May 1999.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 (West Supp. 
2002) for residuals of VA treatment in April 1999 and May 
1999 is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

